Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 1 of 21




                  EXHIBIT 29
               Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 2 of 21



    Message
    From:           Michael.Kenas @wellsfargo.com [Michael.Kenas @wellsfargo.com]
    Sent:           9/22/2014 11:58:05 AM
    To:          RICK.MCVEIGH @wellsfargo.com; aaron.whitt@wellsfargo.com; ANNE.L.JAMES @wellsfargo.com;
                 Jennifer.Kvidt @wellsfargo.com; Erlin.Kakkanad @wellsfargo.com; Jonathan.Trnka @wellsfargo.com
    Subject:     RE: Fees Handling Question: Impact of Fees in HPU Decisioning
    Attachments: Meeting Notes_Fees Handling Question - Impact of Fees in HPU Decisioning.doc; Mod Process Fees and Costs
                 RPI_Leadership Briefing.pdf; Mod Fees and Costs A3.pdf


    All,

    Thank you for your help today. Please check the meeting notes for any missing or incorrect information.

    Meeting notes:

    RPI Event Report -out for Ryan Sullivan:

   One -Page detailed view of Future State design and recommendations:

   Thanks!
   Mike


   Michael Kenas, BB, PMP

   Business Process Consultant
   Wells Fargo Home Mortgage

   Wells Fargo Home Mortgage 1 401 South Tryon St, 8' Floor I Charlotte, NC 28202
   MAC - D1050 -086
   Tel 704 -383 -3973 I Cell 704 -534 -2644

   Michael.Kenas@WellsFargo.com

   This message is confidential and may be privileged, and is intended for the use of the addressee only. If you are not the addressee
   (or a person responsible for delivering this transmission to the addressee), do not use, disseminate, or copy this transmission in any
   way, but promptly contact me by telephone.




      Original Appointment
  From: Kenas, Michael
  Sent: Monday, September 15, 2014 4:28 PM
  To: Kenas, Michael; Mcveigh, Rick; Whitt, Aaron; James, Anne L.; Kvidt, Jennifer; Kakkanad, Erlin; Trnka, Jonathan R.
  Subject: Fees Handling Question: Impact of Fees in HPU Decisioning
  When: Monday, September 22, 2014 10:30 AM -11:00 AM (UTC- 05:00) Eastern Time (US & Canada).
  Where: 1- 888 -549 -3557 x3242530



  The purpose of this meeting is to determine a means for assessing the impact of capping fees (or not -capping) fees at
  the time of HPU decisioning for trial.



  Join online meeting
  https://meetwellsfargo.com/michael.kenas/43FL8N33                                                                      EXHIB T          0¡¡

                                                                                                                              ANORMINAAO
                                                                                                                                                   'KI
                                                                                                                           RPR, CRR, CCRR, CSR 1




CONFIDENTIAL                                                                                               WF HERNANDEZ 00001321
           Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 3 of 21


  First online meeting?




CONFIDENTIAL                                                      WF_HERNANDEZ_00001322
               Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 4 of 21



                                                                                                                                      WELLS
                                                                                                                                       FARGO


          Meeting notes
          Meeting purpose:                          The purpose of this meeting is to determine a means for assessing the impact of capping fees
                                                    (or not -capping) fees at the time of HPU decisioning for trial.


          Presenter                                  Michael Kenas

          Date:                                     September 22, 2014

          Time:                                      10:30 AM- 11:00 AM EST

          Location:                                 Conference call

          Note taker:                               Michael Kenas

         Conference call                            (888) 549 -3557 x3242530
         number:

         Attendees:
           x         Anne James                         x     Rick McVeigh           x   Aaron Whitt             x   Jennifer Kvidt
           pto       Erlin Kakkanad                     x     Jonathan Trnka         x   Michael Kenas

         Meeting Notes:
                1.   Cross -LOB Fees Team is chartered by Ryan Sullivan to address inconsistent Fee handling
                     across modification process -all investors & all mod types
                                 This data collection is needed in order to quantify the potential (positive) customer impact of
                                 'future state' implementation. Jackie and Ryan are familiar with the project & future state
                                  recommendation.

               2.    Discussion of the risk of not including fees capping or attorney quotes in HPU decisioning.
                                 Invalid denials? Fees are likely overstated due to no capping assessment (until SMA). HPA Fee
                                 Table known to estimate fees over common charges.
                                 Invalid approvals?
                                 Invalid term?

        Generally this risk does have potential to impact customers who are "on the edge ".

        Note: SMA conducts fee reclass & reconciliation of all fee amounts prior to producing final docs for settlement
        with borrower.

        For borrowers on the edge: methods are in place to help, such as interest rate reduction. These scenarios may
        be very dificult to quantify.

        Does HPA tool allow for manual overwriting fee amounts? Seek results prior and post HPA Change.




                                                                                                                       Together we'll go far

        © 2010 Wells Fargo Bank N.A. All rights reserved.
        Information contained herein is confidential and for internal use.




CONFIDENTIAL                                                                                                     WF HERNANDEZ 00001323
             Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 5 of 21




              3. Is it possible to gather data to quantify this potential problem? Automated or Manual.

        Ratio for borrower qualification for various mod programs should be known and accessible.
        Can we obtain the borrower's ratio at the time of HPU Decisioning for trial?

              a.   Assess payment impact of capping for a sample set of borrowers
              b.   HPU does record the ratio and monthly payment data for past assessments for trials.
                         a. HPA yes for sure.
              c.   Is it possible to identify the borrowers "on the edge"

        SDA POC - Justin Wilde. Initial data needs:
           Decision data for HPA across investors. Isolate declines for affordability. Data: capitalized amount, new
          payment $, Fees and Costs at that time, Fee & Cost Cap amount per rules, qualifying P&I ratio, actual
              borrower P &I Ratio.

        Is historical data available from the past project to develop the HPA Fees table? How was the decision made to
        use a table vs. actuals with limits, and was an assessment for borrower impact conducted?


        Action Item description                                                       Follow up / Owner

        1.    Contact Justin Wilde for new SDA request                                Mike K - draft for team

        2.    Seek project documents from HPA Fees Table implementation               Jenn Kvidt
              project.
        3.    Send Rick the RPI event report-out and Future State A3 for              Mike K
              information.
        4.

        5.

        6.




                                                       [ PAGE \* MERGEFORMAT ] of 3




CONFIDENTIAL                                                                                   WF_HERNANDEZ_00001324
                          WELLS HOME
                          FARGO MORTGAGE




    Fees & Costs
    Process Improvement
    Project Team




                          Together we'll go far
   Des Moines
                                                    Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 6 of 21




   7/28 - 8/1


CONFIDENTIAL
                            WF_HERNANDEZ_00001325
   Project Summary
     Problem Statement: There are gaps in the
     Home Preservation processes that may allow
     Wells Fargo to incorrectly pass Fee
                                                                            SIPOC & Current State
     amounts onto customers that should not
     be included in Mortgagor Recoverable Fees.
     These same gaps in use of quotes and fees                                Gap Identification
     may lead to incorrect mod program
     participation decisions by HPU.                   31 Gaps;
                                                        Top 11
     Business Objective: The team will review
     the Home Preservation Mortgagor
     Recoverable Fee Process:
      -   To determine how LM Mortgagor                                      Solution Storyboard
                                                             42 Solution
          recoverable fees should be handled                  Options
          consistently and appropriately
      - To identify any potential gaps that would
          allow for incorrect fees being charged to
                                                      Future State                  a
          a customer involved in the loan               Process                Business Case &
          modification pipeline or incorrect fee                           Implementation Planning
          application omitting a customer from a
                                                                                                     Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 7 of 21




          modification program.



CONFIDENTIAL                                                               WF HERNANDEZ 00001326
    Top ii Gaps
  Gap 1: Fee Quote in Reclass Scope
  Gap 2: Fee Review and Quote at Trial
                                                        MM..   IIMM



  Gap 3: Communication of Figures to Borrowers
  Gap 4: Application of CART Credit
  Gap 5: Invoicing and Quoting Requirements
  Gap 6: Interdepartmental Training on Fees in Mod Process
  Gap 7: Funds Application
  Gap 8: Education on Modification Attorney Fees and Costs
  Gap 9: DLQ1 Negative RECO
  Gap 10: Fee Inconsistency Among Investors
  Gap 11: iClear Business Rules
                                                                          Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 8 of 21




CONFIDENTIAL
                                                  WF_HERNANDEZ_00001327
   Top Gaps and Solutions
 The solutions identified by the project team will require further vetting for leadership
 interest and resource allocation in alignment with Settlement Strategy

 Gap 1: Fee Quote in Reclass Scope
       Risk: in the current state, risk exceeding the cap & inappropriately charging customers
       - Short term: Add quote to Corporate Advance Job Aid; Training for Settlement on how to incorporate
           quote in the Reclass process (High /Low)
       - Medium: Modify Foreclosure QC Matrix macro for appropriate thresholds and implement in Settlement
           prior to capitalization. (High /High)
       - Long: Add fee quote to FRAP (Fee Reclass Application Project) (High /High)
                  Leadership Support Needed: Scope change for project CCR

 Gap 2: Fee Review and Quote at Trial
       Risk: HPU decisioning does not account for investor /state fee caps. Costs frequently are accrued after
       decisioning due to attorney billing delays
       - Move current fee analysis and quote process in Settlement to HPU (or HPS in VA); training, update tools
           to take into consideration investor guidelines (High /High)
                 Leadership Support Needed: Open a conversation with Foreclosure /HPS /HPU to review new model
        - Ensure "S" (suspend) status on foreclosure workstation at HPU decision - soft close and bill and have
           attorney send actual bills at Suspend status. (High /High)
                 Leadership Support Needed: Gain Foreclosure support to update FAM guide & train attorneys,
                 then DAP for enforcing FAM rules
       - Additional Solution Options:
                 Require atty to provide valid quotes at modification with minimal changes (High /High)
                                                                                                                      Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 9 of 21




                 Common Fee Schedule - review if we can use (Low /Low)
                 Eliminate concept of "good through" date of 1 -30 days; attorney should understand loan is
                 suspended and quote provided is good through mod completion date (Low /High)

CONFIDENTIAL                                                                                  WF_HERNANDEZ_00001328
    Future State Diagram
    Thinking Out -of- the -Box


        HPU tools account for allowables
        Consolidated rules tool -
        investor, state, etc.
        Attorney soft -close upon HPS
        "complete package" obtained for
        decisioning
        Atty accountability for quoting
        and billing accurately and timely                            Fees & Costs
                                                                      Future State
        Enhanced DAP rules for paying
        invoices related to modification              F1
                                                           MI El   ®1111 Ei3
        New team post trial, pre -SMA
         -     Ensures mortgager recoverables
               are balanced prior to final decision
         -     Hold upstream teams and attys
               accountable for errors
        Enhanced customer
                                                                                                             Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 10 of 21




        communication: itemization

CONFIDENTIAL
                                                                                     WF_HERNANDEZ_00001329
Next Steps

 Review remaining gaps & solution options with
 the appropriate leaders
  - Continue gathering business case data (project team)
  - Refine implementation plans, including cross -LOB


 Ongoing sponsor touch points

 Integrate selected projects into strategy & action
 planning for Settlement and cross -LOB
                                                           Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 11 of 21
    Project Team




                                                   Team Members
                  Name                   Dept.                    Name                     Dept.
         Erlin Kakkanad        S.E.O.                    Josh Weber             HP Settlement FHLMC
         Michael Kenas         S.E.O.                    Jon Trnka              HP Settlement FNMA
         Michael Huiss         CART                      Stacy Gappa            HP Settlement WO
         Meagan Schaaf         DAP                       Anne James             HP Settlement
         Leigh Jackson -Peno   ORM                       Sheila Smith           HP Settlement FHA / VA
                                                                                                                               Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 12 of 21




         Ronnie Rittenhouse    Investor Services         Blane, Quynh giao T.   IRG NSS Metric Monitor
         Kelli M Erps          HPU                       Knotts, Stephanie L.   BSC IOPA
         Jen Kvidt             IC Settlement             Nick Cameron           HPS
         Tanya Laughlin        Bankruptcy

                                                                                                                           6
CONFIDENTIAL
                                                                                                   WF_HERNANDEZ_00001331
   Appendix
    RPI Event Detailed Overview - how the results were reached
                                                                               Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 13 of 21




CONFIDENTIAL                                           WF HERNANDEZ 00001332
    Purpose
    Tie together current findings and assess remaining data needs
        Problem Statement: There are gaps in the Home Preservation
        processes that may allow Wells Fargo to incorrectly pass Fee
        amounts onto customers that should not be included in Mortgagor
        Recoverable Fees. These same gaps in use of quotes and fees may
        lead to 'ccncorrect mod program participation decisions by HPU.     _.._r...
                                                                            ,..._
        Business Objective: The team will review the Home
        Preservation Mortgagor Recoverable Fee Process         :
                                                                            F..._,.... .---
               To determine how LM Mortgagor recoverable fees should                          _             Fees RPI Charter
               be handled consistently and appropriately
               To identify any potential gaps that would allow for
               incorrect fees being charged to a customer involved in the
               loan modification pipeline or incorrect fee application
               omitting a customer from a modification program.

               Goals                                   Agenda,
       Map the Current State              SIPOC
                                          Process Mapping
       Find Pain Points                   ID "Gaps"
                                          Metrics & Risks
                                          Prioritize
       Identify Solutions                 Brainstorm & Storyboard
                                          2 x 2 Matrix
                                                                                                                                   Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 14 of 21




                                          Implementation Planning                                      l
       Big Picture Ideas                  Ideal Future State Map                                  Fees RPI Agenda
                                                                                                                               8
CONFIDENTIAL
                                                                                                      WF_HERNANDEZ_00001333
   Current State Process
   Discovering what is happening today

        Cross -LOB team defined
        the current state by
        identifying fee /cost touch
        points during the
        modification process
        The team then identified
        31 unique gaps in the
        current state process                Mod Fees and
                                             Handling Current
        The gaps were prioritized
        using Dot Voting to focus
        further conversation
         - Score is indicated in the "Top
               Gaps and Solutions" section
                                                                                    Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 15 of 21




CONFIDENTIAL                                                WF HERNANDEZ 00001334
    Solution Brainstorming
    What can we do better tomorrow?

        Nominal Group Technique and
        Storyboarding produced
        possible solutions for all 11
        top Gaps
                                                                   Difficult
        The 2x2 Matrix was leveraged
        to isolate top items from N54
        solution ideas                               Must Do    Future
                                                                Project
         - Impact: evaluated for impact to
             charter problem & objectives
          - Effort: time technology, change                    May not be
             control, multi -BU /Leader, cost        Can Do    worth the
                                                                effort
                                                 3
          - 2x2 Score is indicated in the "Top   J
             Gaps and Solutions" section ex.
             (High /Love) = high impact, low
             effort
        Top solutions were further
        vetted for evaluating business                            ®:n
                                                                                        Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 16 of 21




        case as well as a high level
        implementation plan
                                                                                   I0
CONFIDENTIAL
                                                               WF_HERNANDEZ_00001335
   Ideal Future State
   Thinking Outside- The -Box

       Starting from a blank -slate
       the future state answers the
       question:
         If we had never done this before,
         how should we?
       The team's result includes
       combines and exceeds many
       of the proposed solutions
        Serves as a guide for long
        term planning



                                Fees & Costs
                                 Future State
                                                ®®®a®
                                                                                Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 17 of 21




                                                        1116-0-6



CONFIDENTIAL                                            WF_HERNANDEZ_00001336
    Full Solutions Report
    Making the ideas real

        Issues and ideas consolidated to useable
        format
        High level implementation plan assessed
        for top solutions                            Fee RPI Event
                                                   ;sues and Solution
        Proposed data points and risks to
        develop Business Case as needed
                                                                                Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 18 of 21




CONFIDENTIAL
                                                        WF_HERNANDEZ_00001337
   AHA!
   Mindshif: A change of focus and perception. A paradigm shift or movement that
   opens your mind from one way of thinking to another. An "ah ha" moment.

   Common Theme: Fees are Difficult to Understand Across All Groups!!; CAJA will not include re-
   class information because it captures debts and credits for reclass decisioning; CART Team DOES EXIST;
   Quotes being capitalized without looking at total allowables; Quotes are for a timeline that we are
   aware may expire & a new quote is not obtained; CART is singular!; Foreclosure suspended at trial
   approval and attorneys still billing 90 -120 days later;
   745 Tran: MBAL /PBAL not always                                    Settlement touches the file way
   Cust $$ (BK Team); DAP processes                                   earlier than we understood. Always
   and functions - all the work done                                  been told they ONLY finalize
   before mod process starts; Impacts                                 everything at the end; The RPI
   downstream that our settlement                                     process is very beneficial and
   functions with fees & costs have an                                should be utilized more often
   affect on!!; Timing         of f/c                                 :); 741 Tran: not customer $$ (BK
   suspend status & how this may                                      Team); Between DAP & CART -
   affect CART recognizing excess                                     Post Closing   Activities   do   occur
   atty billing; BU's roles in                                        (SMA);
   fees /costs during modification;
   Its unclear who is reviewing f/c fees are reasonable and logical; How /when some step codes are used;
   Rate of the mod process (DAP); Mod processors don't know about quotes and reasonable charges
   (DAP); There might be a lot that isn't reviewed that should be (DAP); The entire event has been a
   learning opportunity; Seems like we are paying vendors & letting them control us; Validation that
   there are many projects in flight that touch each other; How much information exists that isn't
   being utilized; Not many ELMO Moments (Enough Lets Move On); NSS Standards Metric 20 - have
   external threshold 10 %, WF Standard 8% and HPU target 5 %; When voting, the group focused on
                                                                                                                    Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 19 of 21




   best for Wells Fargo, not just their own department"""

                                                                                                               13
CONFIDENTIAL                                                                           WF HERNANDEZ 00001338
                                                                                                                                                           Location: Des Moines                    Mod Fees Rapid Process Improvement Team
Mod Process - Fees Handling Issues & Solutions
                                                                                                                                                          Sponsoring LOB: Settlement               Date: 08/27/14
Background /Problem Statement                                                                                         Critical Ga s

 There are gaps in the Home Preservation process                                                                         Gap 1: Fee        not in reclass scope                             Gap 7: Funds application
 that may allow Wells Fargo to incorrectly pass fee                                                                      Gap 2: Fee review and quote at trial                               Gap 8: Education on modification
                                                                                                                         Gap 3: Communication of figures to                                 attorney fees and costs
 amounts onto customers that should not be                                                                               borrowers                                                          Gap 9: DLQ1 negative RECO
 included in Mortgagor Recoverable Fees.                                                                                 Gap 4: Application of CART credit                                  Gap 10: Fee inconsistency among
 These same gaps in use of quotes and fees may also                                                                      Gap 5: Invoicing and quoting                                       investors
                                                                                                                         requirements                                                       Gap 11: iClear business rules
 lead to incorrect mod program participation
                                                                                                                         Gap 6: Interdepartmental training on
 decisions by the HPU.                                                                                                   fees in mod process                                                See reverse for more detail


Current Scenario
                                                                                                                                                                                   Current Condition                                                  Goal
     Attorney Foreclosure Activities                                                                                                                                               NSS Metric 8                                2013 04:1.83%
                                                                               Atty Fcl Activities post trial approval
                                                                                                                                                                                   IRG Overall Trending                        2014 01: 2.03%
     Attorney Bills                                                           Bills are auto -paid                           Auto -paid bills R quote
                                                                                                                                                                                    Modification program denials at          Unknown; manual
                                                                                                                                                                                   trial decision due to overstated fees     analysis required
                                                                                                                                IiPC
   Borrower In Trouble                                                                                                                                                             % Loans with capped recoverable                  85%
     & Mod Initiated                           Decision for Trial   t--h.    Trial Period                                                             CART Reconciliation Needed   fees different b/w trial and final              HPA only

                                                                                                                                                                                   Ave $ value of capped recoverable              $ 2,516
                                                                                                                                                                                   fees difference, trial minus final             HPA only
                Investor
                Process      Estimate or                                               New Quote
                                                                                            n needed
                                                                                                                                                                                   Number of loans requiring CART
              Differences
                            30 -Day Quote                                                                                                                                          reconciliation of imbalance after
              Throughout                                                                                                                                                                                                       3080 / Month
                                                                                                                                                                                   settlement

                                                                                                                                                                                   Ave S value of CART reconciliation      Debit & Credit Requested

                                                                                                       Ideal Future
Cross LOB Solutions Ili _hi' _hts           Bold = Biggest Impacted Org

    Consolidated rules tool - investor, state, etc.                 SMA                                           Attorney Foreclosure Activities
    HPU tools enhancement - quotes and allowables HPU                                                             Attorney Bills                                                                                             DAP en orces FAM rules
    Attorney soft -close upon HPU decision approval                         Fcl, Vend
    Attorney accountability for quoting and billing accurately
                                                                                                                                                Gather
    and within 30 days of foreclosure activity stop Fcl, Vend                                                                                  plate Package

    Enhanced DAP rules for mod invoice payment DAP
    New team post trial, pre -SMA, to balance mortgager                                                                  Mlnlmisad Investor
                                                                                                                         Process Differences                                                            mointoins
    recoverables Settlement?
                                                                                                                                                                                                        updates
                                                                                                                                                  t                                    ncestor     Common Au
    Enhanced customer communication: itemization Cross LOB
                                                                                                                                                                                       s, State       Tool



CONFIDENTIAL
                                                                                                                                                                                                                                        W F_H ERNAN DEZ_00001339
                                                                                                                                                                                                                                                                   Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 20 of 21
                                                                                                                         Location: Des Moines                  Mod Fees Rapid Process Improvement Team
Mod Process - Fees Handling Issues & Solutions                                                                           Sponsoring LOB: Settlement            Date: 08/27/14
Critical Gaps ;                                                                                                   Future State Solution Description

Gap 1: Fee Quote Not in Reclass Scope                                                                               Consolidated rules tool - investor, state, etc.
                  Current Settlement fee analysis for reclass does not include review of the attorney fee quote
                  against maximum allowable limits by investor and state, increasing risk of negative customer            Single source of investor and state fee rules for Decision Tools, CAMS, New Fees Team
                  impact and over capitalization.                                                                         Simplifies updates process for investor and state rules changes
Gap 2: Fee Review and Quote at Trial                                                                                HPU tools enhancement - quotes and allowables
                  Review of attorney fee quote and maximum allowable limits by investor and state is not
                  conducted at the time of trial decision, impacting borrower qualification for mod programs.             Enhances accuracy of modification program decisioning for trial
Gap 3: Communication of Figures to Borrowers                                                                              References rules tool for allowables
                  Current communications with customers do not provide transparency into fees and costs. This             Eliminate HPA estimates table (cR# 16548)
                  gap may cause customer confusion, and a lack of reference material for down stream BUs.
                                                                                                                    Attorney soft -close upon HPU decision approval
Gap 4: Application of CART Credit                                                                                         Helps hold fees constant through mod process - post trial decision
                  Credits for over -capitalization not applied to UPB but rather follow cash payment hierarchy,
                  resulting in additional interest charges to customers.                                                  Reduces likelihood of post -settlement attorney billing
                                                                                                                          Reduced CART reconciliation for customer credits or fee write -offs
Gap 5: Invoicing and Quoting Requirements
                  Many vendors do not invoice until the foreclosure action is closed, allowing for greater          Attorney accountability for quoting and billing accurately and within
                  discrepancy in borrower recoverability of incurred fees and costs                                  30 days of foreclosure activity stop
Gap 6: Interdepartmental Training on Fees in Mod Process                                                                  Ensure quotes include only appropriate line items related to closing out foreclosure
                  Team members do not have resources available to learn about correct fee handling and                    Reduces WFHM financial exposure from write -offs
                  processing.                                                                                       Enhanced DAP rules for mod invoice payment
Gap 7: Funds Application                                                                                                  Enforce attorney billing timeline
                  During J -Day process, funds getting moved from Suspense not applied correctly.                         Tied with above, reduces WFHM financial exposure from write -offs
                                                                                                                          More robust rules for paying invoices against quotes for modifications
Gap 8: Education on Modification Attorney Fees and Costs
                  Educational materials do not provide content for determining whether attorney fees charged
                                                                                                                    New team post trial, pre -SMA, to balance mortgager recoverables
                  are appropriate and logical for the mod under review.                                                   Ensures mortgager recoverables are balanced prior to final decision
                                                                                                                          Hold upstream teams and attorneys accountable for errors
Gap 9: DLQ1 Negative RECO
                                                                                                                    Enhanced customer communication: itemization
                  Final modification decisioning tools do not allow a negative RECO balance to be present on
                  DLQ1 at the time of decision, stopping processing until funds are moved. Funds are currently
                                                                                                                          Improves down stream team member visibility into fees remaining
                  moved to Suspense, which may not be the best location for fund movement.                                Enhances customer experience

Gap 10: Fee Inconsistency Among Investors
                   Among WFHM investors, fees are handled and processed differently, which could increase
                  financial risk to the organization.

Gap 11: iClear Business Rules
                  iClear auto -pay does not ensure that invoices being paid on loans (moved to mod process) are
                  logical for the modification and support the quote that was received.



                                                                                                                                                                                            W F_H E RNAN DEZ_00001340
CONFIDENTIAL
                                                                                                                                                                                                                        Case 3:18-cv-07354-WHA Document 173-31 Filed 11/21/19 Page 21 of 21
